            Case 2:19-cv-00176-JAD-GWF Document 23 Filed 04/08/19 Page 1 of 8



 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
 5
     Phone: (702) 825-6060
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                   UNITED STATES DISTRICT COURT

16                                            DISTRICT OF NEVADA
17   VALERIYA SLYZKO,                                  Case No.: 2:19-cv-00176-JAD-GWF
18
                      Plaintiff,
19                                                     [PROPOSED] STIPULATED
     vs.
20                                                     PROTECTIVE ORDER
     DITECH FINANCIAL SERVICES, LLC;
21
     EQUIFAX INFORMATION SERVICES LLC;
22   EXPERIAN INFORMATION SOLUTIONS,
     INC.; and TRANSUNION, LLC,
23
                      Defendants.
24

25           IT IS HEREBY STIPULATED by and between Plaintiff Valeriya Slyzko (“Plaintiff”) and
26

27

28
     [Proposed] Stipulated Protective Order - 1
             Case 2:19-cv-00176-JAD-GWF Document 23 Filed 04/08/19 Page 2 of 8



 1
     Defendants 1 Equifax Information Services, LLC (“Equifax”); Experian Information Solutions,
 2
     Inc., (“Experian”); and Trans Union LLC, (“Trans Union”), (collectively, the “Parties”), by and
 3
     through their counsel of record, as follows:
 4
             WHEREAS, documents and information have been and may be sought, produced or
 5
     exhibited by and among the parties to this action relating to trade secrets, confidential research,
 6
     development, technology or other proprietary information belonging to the defendants and/or
 7
     personal income, credit and other confidential information of Plaintiff.
 8
             THEREFORE, an Order of this Court protecting such confidential information shall be and
 9

10
     hereby is made by this Court on the following terms:

11           1.       This Order shall govern the use, handling and disclosure of all documents,

12   testimony or information produced or given in this action which are designated to be subject to

13   this Order in accordance with the terms hereof.

14           2.       Any party or non-party producing or filing documents or other materials in this

15   action may designate such materials and the information contained therein subject to this Order by
16   typing or stamping on the front of the document, or on the portion(s) of the document for which
17   confidential treatment is designated, “Confidential.”
18           3.       To the extent any motions, briefs, pleadings, deposition transcripts, or other papers
19   to be filed with the Court incorporate documents or information subject to this Order, the party
20   filing such papers shall designate such materials, or portions thereof, as “Confidential,” and shall
21
     file them with the clerk under seal; provided, however, that a copy of such filing having the
22
     confidential information deleted therefrom may be made part of the public record. Any party filing
23
     any document under seal must comply with the requirements of Local Rules.
24

25

26       1
           Although Defendant Ditech Financial, LLC (“Ditech”) is listed as a party to this case, it
27   filed a Notice of Bankruptcy with the Court on February 27, 2019 (Dkt. 10). Consequently,
     proceedings against Ditech cannot presently be litigated, and the Parties request that the Court
28   grant this stipulation without Ditech’s signature.
     [Proposed] Stipulated Protective Order - 2
            Case 2:19-cv-00176-JAD-GWF Document 23 Filed 04/08/19 Page 3 of 8



 1
             4.       All documents, transcripts, or other materials subject to this Order, and all
 2
     information derived therefrom (including, but not limited to, all testimony, deposition, or
 3
     otherwise, that refers, reflects or otherwise discusses any information designated Confidential
 4
     hereunder), shall not be used, directly or indirectly, by any person, including Plaintiff, Experian,
 5
     Equifax and Trans Union for commercial or competitive purposes or for any purpose whatsoever
 6
     other than solely for the preparation and trial of this action in accordance with the provisions of
 7
     this Order.
 8
             5.       All depositions or portions of depositions taken in this action that contain
 9

10
     confidential information may be designated as “Confidential” and thereby obtain the protections

11   accorded other confidential information. The parties shall have twenty-one (21) days from the date

12   a deposition is taken, or fourteen (14) days from the date a deposition transcript is received,

13   whichever date is greater, to serve a notice to all parties designating portions as “Confidential.”

14   Until such time, all deposition testimony shall be treated as confidential information. To the extent

15   any designations are made on the record during the deposition, the designating party need not serve
16   a notice re-designating those portions of the transcript as confidential information. Any party may
17   challenge any such designation in accordance with Paragraph 13 of this Order.
18           6.       Except with the prior written consent of the individual or entity designating a
19   document or portions of a document as “Confidential,” or pursuant to prior Order after notice, any
20   document, transcript or pleading given “Confidential” treatment under this Order, and any
21
     information contained in, or derived from any such materials (including but not limited to, all
22
     deposition testimony that refers, reflects or otherwise discusses any information designated
23
     confidential hereunder) may not be disclosed other than in accordance with this Order and may
24
     not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this litigation;
25
     (c) counsel for the parties, whether retained counsel or in-house counsel and employees of counsel
26
     assigned to assist such counsel in the preparation of this litigation; (d) fact witnesses subject to a
27
     proffer to the Court or a stipulation of the parties that such witnesses need to know such
28
     [Proposed] Stipulated Protective Order - 3
              Case 2:19-cv-00176-JAD-GWF Document 23 Filed 04/08/19 Page 4 of 8



 1
     information; (e) present or former employees of the producing party in connection with their
 2
     depositions in this action (provided that no former employees shall be shown documents prepared
 3
     after the date of his or her departure); and (f) experts specifically retained as consultants or expert
 4
     witnesses in connection with this litigation.
 5
              7.      Documents produced pursuant to this Order shall not be made available to any
 6
     person designated in Subparagraph 6 (f) unless he or she shall have first read this Order, agreed to
 7
     be bound by its terms, and signed the attached Declaration of Compliance.
 8
              8.      Third parties who are the subject of discovery requests, subpoenas or depositions
 9

10
     in this case may take advantage of the provisions of this Protective Order by providing the parties

11   with written notice that they intend to comply with and be bound by the terms of this Protective

12   Order.

13            9.      All persons receiving any or all documents produced pursuant to this Order shall

14   be advised of their confidential nature. All persons to whom confidential information and/or

15   documents are disclosed are hereby enjoined from disclosing same to any person except as
16   provided herein and are further enjoined from using same except in the preparation for and trial of
17   the above-captioned action between the named parties thereto. No person receiving or reviewing
18   such confidential documents, information or transcript shall disseminate or disclose them to any
19   person other than those described above in Paragraph 6 and for the purposes specified, and in no
20   event, shall such person make any other use of such document or transcript.
21
              10.     Nothing in this Order shall prevent a party from using at trial any information or
22
     materials designated “Confidential.”
23
              11.     This Order has been agreed to by the parties to facilitate discovery and the
24
     production of relevant evidence in this action. Neither the entry of this Order, nor the designation
25
     of any information, document, or the like as “Confidential,” nor the failure to make such
26
     designation, shall constitute evidence with respect to any issue in this action.
27
              12.     Inadvertent failure to designate any document, transcript, or other materials
28
     [Proposed] Stipulated Protective Order - 4
            Case 2:19-cv-00176-JAD-GWF Document 23 Filed 04/08/19 Page 5 of 8



 1
     “Confidential” will not constitute a waiver of an otherwise valid claim of confidentiality pursuant
 2
     to this Order, so long as a claim of confidentiality is promptly asserted after discovery of the
 3
     inadvertent failure. If a party designates a document as “Confidential” after it was initially
 4
     produced, the receiving party, on notification of the designation, must make a reasonable effort to
 5
     assure that the document is treated in accordance with the provisions of this Order, and upon
 6
     request from the producing party certify that the designated documents have been maintained as
 7
     confidential information.
 8
             13.      If any party objects to any designation of any materials as “Confidential,” the
 9

10
     parties shall attempt in good faith to resolve such objection by agreement. If the parties cannot

11   resolve their objections by agreement, the party objecting to the designation may seek the

12   assistance of the Court. A party shall have thirty (30) days from the time a “Confidential”

13   designation is made to challenge the propriety of the designation. Until an objection has been

14   resolved by agreement of counsel or by order of the Court, the materials shall be treated as

15   Confidential and subject to this Order.
16           14.      Within sixty (60) days after the final termination of this litigation, all documents,
17   transcripts, or other materials afforded confidential treatment pursuant to this Order, including any
18   extracts, summaries or compilations taken therefrom, but excluding any materials which in the
19   good faith judgment of counsel are work product materials, shall be returned to the Producing
20   Party. In lieu of return, the parties may agree to destroy the documents, to the extent practicable.
21
             15.      The designating party shall have the burden of proving that any document
22
     designated as CONFIDENTIAL is entitled to such protection.
23
             16.      Nothing herein shall affect or restrict the rights of any party with respect to its own
24
     documents or to the information obtained or developed independently of documents, transcripts
25
     and materials afforded confidential treatment pursuant to this Order.
26
             17.      The Court retains the right to allow disclosure of any subject covered by this
27
     stipulation or to modify this stipulation at any time in the interest of justice.
28
     [Proposed] Stipulated Protective Order - 5
            Case 2:19-cv-00176-JAD-GWF Document 23 Filed 04/08/19 Page 6 of 8



 1           IT IS SO STIPULATED.
             Dated April 8, 2019
 2
      KNEPPER & CLARK LLC                         NAYLOR & BRASTER
 3

 4    /s/ Miles N. Clark                          /s/ Andrew J. Sharples
      Matthew I. Knepper, Esq.                    Jennifer L. Braster, Esq.
 5    Nevada Bar No. 12796                        Nevada Bar No. 9982
 6    Miles N. Clark, Esq.                        Andrew J. Sharples, Esq.
      Nevada Bar No. 13848                        Nevada Bar No. 12866
 7    10040 W. Cheyenne Ave., Suite 170-109       1050 Indigo Drive, Suite 200
      Las Vegas, NV 89129                         Las Vegas, NV 89145
 8    Email: matthew.knepper@knepperclark.com     Email: jbraster@nblawnv.com
 9    Email: miles.clark@knepperclark.com         Email: asharples@nblawnv.com

10    HAINES & KRIEGER LLC                        Counsel for Defendant
      David H. Krieger, Esq.                      Experian Information Solutions, Inc.
11    Nevada Bar No. 9086
12    8985 S. Eastern Avenue, Suite 350
      Henderson, NV 89123
13    Email: dkrieger@hainesandkrieger.com
14    Counsel for Plaintiff
      CLARK HILL PLLC                             ALVERSON TAYLOR & SANDERS
15

16    /s/ Jeremy J. Thompson                      /s/ Trevor Waite
      Jeremy J. Thompson, Esq.                    Kurt R. Bonds, Esq.
17    Nevada Bar No. 12503                        Nevada Bar No. 6228
      3800 Howard Hughes Parkway, Suite 500       Trevor Waite, Esq.
18
      Las Vegas, NV 89169                         Nevada Bar No. 13779
19    Email: jthompson@clarkhill.com              6605 Grand Montecito Parkway, Suite 200
                                                  Las Vegas, NV 89149
20    Counsel for Defendant                       Email: kbonds@alversontaylor.com
      Equifax Information Services LLC            Email: twaite@alversontaylor.com
21

22                                           Counsel for Defendant
                                             Trans Union LLC
23                     ORDER GRANTING STIPULATED PROTECTIVE ORDER
24

25   IT IS SO ORDERED.

26    Dated: 4/09/2019
             __________, _____
                                                  UNITED STATES MAGISTRATE JUDGE
27

28
     [Proposed] Stipulated Protective Order - 6
